DETAILED ACTION
The Preliminary Amendment has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, and 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite numerous limitations without proper antecedent basis in the claims and also recite numerous double inclusions:
Claims 3, 9, 10, 11, 13, 14, 17 and 22 recite “a roller”, “at least two rollers”, “four rollers”, “the rollers”, “an outer roller”, “roller assemblies.  What is the relationship between these recitations and the “at least one roller” in claim 1?  Claim 22 also recites “a feeder”.  What is the relationship of this recitation to the feeder recited in claim 18?
Claims 5, 10, 12, 13, 14, 15, 16,   recite “the baffle plate”, “the bearing means”, “the hood interior”, “the rollers”,  “the sorting gap”, and “the sorting gaps” without proper antecedent basis.
Claims 18-22 also appear to re-recite limitations in claim 1.
Claim 17 recites the term “preferably” and claim 21 recites the term “in particular”.
Claims 23-24 are “Use” claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite “Use” claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP 3532171 B2).  Tanaka discloses ) a sorting device for sorting out coins from bulk material, the sorting device comprising at least one sorting gap (see Fig. 5, between 4 and 3) for coins, each sorting gap being limited by at least one roller (4) which can be rotated about an axis of rotation by means of a drive (5) in such a manner that objects, that cannot be transported through the sorting gap are subjected to a force in a direction away from the sorting gap, along the axis of rotation of the roller, by the roller, further comprising a discharge hood (1), which has a trajectory separator device (3), in a hood interior, the at least one roller being disposed in or on the discharge hood relative to the trajectory separator device in such a manner that a non-ferrous metal fraction separated out from the bulk material by the trajectory separator device is transported in the direction of the sorting gap by the weight of the non-ferrous metal objects (as the objects fall into discharge hood at 2).  The axis of rotation of the at least one roller extends horizontally parallel to an entry area of the discharge hood or forms an angle of 30 to 50 relative to the horizontal (see Fig. 1, the roller 4 is parallel to a portion of the discharge hood (1)).  The sorting gap is limited by a roller (4) and by a baffle plate (3), of the trajectory separator device (see 112(b) rejection above).  The at least one roller is bilaterally mounted by bearing means disposed on both sides (see Fig. 2, shaft of roller 4), the bearing means being preferably disposed in such a manner that the axis of rotation of the at least one roller extends above a lower edge of the discharge hood (see Fig. 1).  The discharge hood has displacement means (9) for changing the position of at least the baffle plate (3) of the trajectory separator device.  The axis of rotation of the at least one roller extends horizontally perpendicular to an entry area (2) of the discharge hood or forms an angle of 30 to 50 relative to the horizontal (see Fig. 2).  Narrowing means (2a) are disposed above the rollers perpendicular to the entry area (2) of the discharge hood (1), non-ferrous objects coming from the trajectory separator device (3) being directed in the direction of a central longitudinal axis of the discharge hood (see Fig. 2).  On the side facing the rollers, the narrowing means each end at least above an axis of rotation of the roller (See Fig. 2 and 112(b) rejection above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Umeda (US 7,806,756 B2) and Umeda (US 7,559,831) disclose coin receiving devices which include a gap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653